UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6888



JAMES THEODORE ROSS,

                                              Plaintiff - Appellant,

          versus


RICHARD BAKER, Superintendent; BROWN, Officer;
MS. HALL, Counselor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
99-1603-DKC)


Submitted:   October 26, 1999            Decided:   November 17, 1999


Before WIDENER, MURNAGHAN, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Theodore Ross, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.     We have re-

viewed the record and the district’s opinion and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.    See Ross v. Baker, No. CA-99-1603-DKC (D. Md. June 17,

1999).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Ross’s informal brief in this Court recites the same facts
as his complaint in the district court but emphasizes the denial of
his request for a transfer within the facility. To the extent that
these claims were not fully addressed by the district court, we
conclude they provide no basis for relief.


                                  2